Citation Nr: 1809996	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  13-16-048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Drew Early, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Birder

INTRODUCTION

The Veteran served on active duty from January 2005 to June 2005 and November 2008 to November 2009, with additional reserve service.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  This matter was remanded in March 2016 for further development, which has been completed.


FINDING OF FACT

The Veteran's currently diagnosed other specified trauma and stressor related disorder is at least as likely as not related to service.  


CONCLUSION OF LAW

The criteria for establishing service connection for other specified trauma and stressor disorder, also claimed as anxiety and PTSD, have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for an acquired psychiatric disorder, claimed as anxiety and PTSD, which he asserts was caused by in-service trauma experienced while deployed in Iraq.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. 38 §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

As an initial matter, the evidence of record confirms that the Veteran has been diagnosed during the course of the appeal with other specified trauma and stressor related disorder, as shown by VA examination dated May 2016.  Thus, the first criterion for establishing service connection has been met.  The question becomes whether a current psychiatric condition is related to service. 

The Veteran's DD Form 214 indicates his specialty was wheeled vehicle mechanic with service in a designated imminent danger pay area in Iraq.  The Veteran testified at his Board hearing that he worked in recovery of vehicles that had been damaged    by improvised explosive devices (IEDs) and was present for indirect fire and mortar attacks. These statements are consistent with the places, types and circumstances of the Veteran's service.  

Post-service treatment records indicate that the Veteran sought treatment from a VA psychologist as early as June 2010, less than one year after discharge. The Veteran was diagnosed with PTSD, although no specific stressor was identified, and he participated in VA's Trauma Recovery Program, as shown by VA letters dated    July 2010, October 2010 and November 2010.  Private treatment records dated        in January 2012 further indicate the Veteran began psychotherapy treatment and medication management in 2011 and was diagnosed with PTSD, with no specific stressor identified. 

In February 2013, the Veteran underwent a VA clinical examination.  The examiner opined that the Veteran's primary focus of care had been his explosive behavior    and that his current medications are more consistent with intermittent explosive disorder.  The Veteran was not able to identify a specific traumatic event or focal stressor.

The Veteran also underwent a VA examination in May 2016, during which the examiner diagnosed the Veteran with other specified trauma and stressor related disorder.  The examiner opined that although the Veteran is unable to identify specific stressors other than the rules of engagement in the combat theater, he     does evince symptoms commonly associated with PTSD and gives a credible account that is deemed consistent with service in the identified combat theater.   The examiner concluded that the current diagnosis of other specified trauma         and stressor related disorder is at least as likely as not a result of or incurred in military service.  Further, the examiner noted that the February 2013 diagnosis       of intermittent explosive disorder is deemed to be symptomatic of the current diagnosis which is, essentially, an atypical stress response. 

In light of the probative medical opinion linking the Veteran's currently diagnosed disorder to an in-service event, and after resolving all doubt in the Veteran's favor, the Board finds that the claim for service connection for other specified trauma and stressor disorder, also claimed as anxiety and PTSD, is warranted.


ORDER

Entitlement to service connection for other specified trauma and stressor disorder, also claimed as anxiety and PTSD, is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


